 1

 2                                                                             Hon. Ricardo S. Martinez

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE

10 KATHLEEN M. OLSON,                                   )   NO. CV 19-00322
                                                        )
11                 Plaintiff,                           )
                                                        )   STIPULATION AND ORDER OF
12       vs.                                            )   DISMISSAL AS TO DEFENDANTS
                                                        )   SAFECO INSURANCE COMPANY
13 FIRST NATIONAL INSURANCE                             )   OF AMERICA AND LIBERTY
   COMPANY OF AMERICA; SAFECO                           )   MUTUAL GROUP, INC. ONLY
14 INSURANCE COMPANY OF AMERICA;                        )
   LIBERTY MUTUAL GROUP, INC.,                          )
15                                                      )
                    Defendants.                         )
16
                                                        )
17
                                                STIPULATION
18
          COME NOW all parties, by and through their respective counsel of record, and stipulate
19
     as follows:
20
          1.       That First National Insurance Company issued the insurance policy at issue in this
21
     cause and is the real party in interest.
22
          2.       That Defendants Safeco Insurance Company of America and Liberty Mutual
23
     Group, Inc. did not play any role in issuing the insurance policy at issue or in handling Plaintiff’s
24
     insurance claim and therefore shall be dismissed from this litigation.
25
                                                                          LESTER & ASSOCIATES, P.S., INC.
     STIPULATION & ORDER OF DISMISSAL RE: SAFECO INS.                        119 N Commercial St., Ste 175
     CO. OF AMERICA AND LIBERTY MUTUAL GROUP, INC.                           Bellingham, Washington 98225
     ONLY (Cause No. 2:19-cv-00322-RSM) -1-                                          (360) 733-5774
                                                                                   fax (360) 733-5785
 1
          DATED this 18th day of March, 2019.
 2

 3    LESTER & ASSOCIATES, P.S., INC.                WILSON SMITH COCHRAN DICKERSON
 4

 5    By: /s/ Tom Lester__________                   By: /s/ John Silk___________
           Tom Lester, WSBA #15814                       John M. Silk, WSBA #15035
 6         Attorneys for Plaintiff                       Chris Pierce-Wright, WSBA #52815
                                                         Attorneys for Defendants
 7

 8                                    ORDER OF DISMISSAL

 9          Based on the foregoing stipulation,

10          IT IS HEREBY ORDERED that Safeco Insurance Company of America and Liberty
11   Mutual Group, Inc., are dismissed as Defendants in the above captioned cause.
12          FURTHER, the case caption in the above matter shall now read as follows:
13

14                            KATHLEEN M. OLSON,

15                                                   Plaintiff,

16                                     vs.
17                            FIRST NATIONAL INSURANCE
                              COMPANY OF AMERICA,
18
                                                     Defendant.
19

20
            DATED this 25 day of March, 2019.
21

22

23
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
24

25
                                                                     LESTER & ASSOCIATES, P.S., INC.
     STIPULATION & ORDER OF DISMISSAL RE: SAFECO INS.                   119 N Commercial St., Ste 175
     CO. OF AMERICA AND LIBERTY MUTUAL GROUP, INC.                      Bellingham, Washington 98225
     ONLY (Cause No. 2:19-cv-00322-RSM) -2-                                     (360) 733-5774
                                                                              fax (360) 733-5785
 1

 2

 3    LESTER & ASSOCIATES, P.S., INC.       WILSON SMITH COCHRAN DICKERSON

 4
      By: /s/ Tom Lester________            By: /s/ John Silk_________________
 5         Tom Lester, WSBA #15814              John M. Silk, WSBA #15035
           Attorneys for Plaintiff              Chris Pierce-Wright, WSBA #52815
 6                                              Attorneys for Defendants
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                            LESTER & ASSOCIATES, P.S., INC.
     STIPULATION & ORDER OF DISMISSAL RE: SAFECO INS.          119 N Commercial St., Ste 175
     CO. OF AMERICA AND LIBERTY MUTUAL GROUP, INC.             Bellingham, Washington 98225
     ONLY (Cause No. 2:19-cv-00322-RSM) -3-                            (360) 733-5774
                                                                     fax (360) 733-5785
